                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name Martin G. Durkin

Firm     Holland & Knight LLP

Street Address 150 N. Riverside Plaza, Suite 2700

City/State/Zip Code Chicago, IL 60606

Phone Number 312-578-6574

Email address martin.durkin@hklaw.com

ARDC (Illinois State Bar members, only) 6199640

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                    Assigned Judge
19-cv-1610                       Moehrl v. The National Associ Andrea R. Wood
18-cv-886                        Ware et al v. Best Buy Stores,    Sharon Johnson Coleman
19-cv-3549                       ACA Motors v. WHI Solutions Robert M. Dow, Jr.
19-cv-2544                       Sawbill v. National Association Andrea R. wood




 /s/ Martin G. Durkin                                        June 24, 2019
_______________________________                              ___________________BBBB
Signature of Attorney                                        Date


Rev. 0127201
